
	

116 HR 4719 : Funding Instruction for Safety, Health, and Security Avoids Fishing Emergencies Act
U.S. House of Representatives
2019-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 4719
		IN THE SENATE OF THE UNITED STATES
		December 18, 2019Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACT
		To amend the Federal share of the fishing safety standards grants.
	
	
 1.Short titleThis Act may be cited as the Funding Instruction for Safety, Health, and Security Avoids Fishing Emergencies Act or the FISH SAFE Act. 2.Amendment of Federal share of the fishing safety standards grants (a)AmendmentSection 4502 of title 46, United States Code, is amended—
 (1)in subsection (i)(3), by striking 50 and inserting 75; and (2)in subsection (j)(3), by striking 50 and inserting 75.
 (b)Retroactive effective dateThe amendment made by subsection (a) takes effect on the day after the date of enactment of the Frank LoBiondo Coast Guard Authorization Act of 2018 (Public Law 115–282).
 3.Cost shareThe cap on the Federal share of the cost of any activity carried out with a grant under subsections (i) and (j) of section 4502 of title 46, United States Code, as in effect prior to the date of enactment of the Frank LoBiondo Coast Guard Authorization Act of 2018 (Public Law 115–282), shall apply to any funds appropriated under the Consolidated Appropriations Act, 2017 (Public Law 115–31) for the purpose of making such grants.
 4.Authorization of appropriations amendmentsSection 4502 of title 46, United States Code, is amended— (1)in subsection (i)(4), by striking 2019 and inserting 2021; and
 (2)in subsection (j)(4), by striking 2019 and inserting 2021. 5.Aids to navigation (a)Section 541 of title 14, United States Code, is amended—
 (1)by striking In and inserting (a) In; and (2)by adding at the end the following:
					
 (b)In the case of pierhead beacons, the Commandant may— (1)acquire, by donation or purchase in behalf of the United States, the right to use and occupy sites for pierhead beacons; and
 (2)properly mark all pierheads belonging to the United States situated on the northern and northwestern lakes, whenever the Commandant is duly notified by the department charged with the construction or repair of pierheads that the construction or repair of any such pierheads has been completed..
 (b)Subchapter III of chapter 5 of title 14, United States Code, is amended by adding at the end the following:
				
 548.Prohibition against officers and employees being interested in contracts for materials, etc.No officer, enlisted member, or civilian member of the Coast Guard in any manner connected with the construction, operation, or maintenance of lighthouses, shall be interested, either directly or indirectly, in any contract for labor, materials, or supplies for the construction, operation, or maintenance of lighthouses, or in any patent, plan, or mode of construction or illumination, or in any article of supply for the construction, operation, or maintenance of lighthouses.
					549.Lighthouse and other sites; necessity and sufficiency of cession by State of jurisdiction
 (a)No lighthouse, beacon, public pier, or landmark, shall be built or erected on any site until cession of jurisdiction over the same has been made to the United States.
 (b)For the purposes of subsection (a), a cession by a State of jurisdiction over a place selected as the site of a lighthouse, or other structure or work referred to in subsection (a), shall be deemed sufficient if the cession contains a reservation that process issued under authority of such State may continue to be served within such place.
 (c)If no reservation of service described in subsection (b) is contained in a cession, all process may be served and executed within the place ceded, in the same manner as if no cession had been made.
 550.Marking pierheads in certain lakesThe Commandant of the Coast Guard shall properly mark all pierheads belonging to the United States situated on the northern and northwestern lakes, whenever he is duly notified by the department charged with the construction or repair of pierheads that the construction or repair of any such pierhead has been completed..
 (c)Conforming amendmentThe table of sections for chapter 5 of title 14, United States Code, is amended by inserting after the item relating to section 547 the following:
				
					
						548. Prohibition against officers and employees being interest in contracts for materials, etc.
						549. Lighthouse and other sites; necessity and sufficiency of cession by State of jurisdiction.
						550. Marking pierheads in certain lakes..
			6.Transfers related to employees of the lighthouse service
 (a)Section 6 of chapter 103 of the Act of June 20, 1918 (33 U.S.C. 763) is repealed. (b)Subchapter II of chapter 25 of title 14, United States Code, is amended by adding at the end the following:
				
					2532.Retirement of employees
 (a)Optional retirementExcept as provided in subsections (d) and (e), a covered employee may retire from further performance of duty if such officer or employee—
 (1)has completed 30 years of active service in the Government and is at least 55 years of age; (2)has completed 25 years of active service in the Government and is at least 62 years of age; or
 (3)is involuntarily separated from further performance of duty, except by removal for cause on charges of misconduct or delinquency, after completing 25 years of active service in the Government, or after completing 20 years of such service and if such employee is at least 50 years of age.
 (b)Compulsory retirementA covered employee who becomes 70 years of age shall be compulsorily retired from further performance of duty.
						(c)Retirement for disability
 (1)In generalA covered employee who has completed 15 years of active service in the Government and is found, after examination by a medical officer of the United States, to be disabled for useful and efficient service by reason of disease or injury not due to vicious habits, intemperance, or willful misconduct of such officer or employee, shall be retired.
 (2)Restoration to active dutyAny individual retired under paragraph (1) may, upon recovery, be restored to active duty, and shall from time to time, before reaching the age at which such individual may retire under subsection (a), be reexamined by a medical officer of the United States upon the request of the Secretary of the department in which the Coast Guard is operating.
							(d)Annual compensation
 (1)In generalExcept as provided in paragraph (2), The annual compensation of a person retired under this section shall be a sum equal to one-fortieth of the average annual pay received for the last three years of service for each year of active service in the Lighthouse Service, or in a department or branch of the Government having a retirement system, not to exceed thirty-fortieths of such average annual pay received.
 (2)Retirement before 55The retirement pay computed under paragraph (1) for any officer or employee retiring under this section shall be reduced by one-sixth of 1 percent for each full month the officer or employee is under 55 years of age at the date of retirement.
 (3)No allowance or subsistenceRetirement pay under this section shall not include any amount on account of subsistence or other allowance.
 (e)ExceptionThe retirement and pay provision in this section shall not apply to— (1)any person in the field service of the Lighthouse Service whose duties do not require substantially all their time; or
 (2)persons of the Coast Guard. (f)WaiverAny person entitled to retirement pay under this section may decline to accept all or any part of such retirement pay by a waiver signed and filed with the Secretary of the Treasury. Such waiver may be revoked in writing at any time, but no payment of the retirement pay waived shall be made covering the period during which such waiver was in effect.
 (g)DefinitionFor the purposes of this section, the term covered employee means an officer or employee engaged in the field service or on vessels of the Lighthouse Service, except a person continuously employed in district offices or shop..
 (c)Conforming amendmentThe table of sections for chapter 25 of title 14, United States Code, is amended by inserting after the item relating to section 2531 the following:
				
					
						2532. Retirement of employees..
			7.Transfers related to surviving spouses of Lighthouse Service employees
 (a)Benefit to surviving spousesSubchapter II of chapter 25 of title 14, United States Code, is amended by adding after section 2532 the following:
				
 2533.Surviving spousesThe Secretary of the department in which the Coast Guard is operating shall pay $100 per month to the surviving spouse of a current or former employee of the Lighthouse Service in accordance with section 2532 if such employee dies—
 (1)at a time when such employee was receiving or was entitled to receive retirement pay under this subchapter; or
 (2)from non-service-connected causes after fifteen or more years of employment in such service..  (b)Transfers related to surviving spouses of Lighthouse Service employees (1)Subchapter II of chapter 25 of title 14, United States Code, is amended by adding after section 2533 the following:
					
						2534.Application for benefits.
				(2)
 (A)Section 3 of chapter 761 of the Act of August 19, 1950 (33 U.S.C. 773), is redesignated as section 2534(a) of title 14, United States Code, transferred to appear after the heading of section 2534 of that title, and amended so that the enumerator, section heading, typeface, and typestyle conform to those appearing in other sections in title 14, United States Code.
 (B)Section 2534(a), as so redesignated, transferred, and amended is further amended by striking this Act and inserting section 2533. (3) (A)Section 4 of chapter 761 of the Act of August 19, 1950 (33 U.S.C. 774), is redesignated as section 2534(b) of title 14, United States Code, transferred to appear after section 2534(a) of that title, and amended so that the enumerator, section heading, typeface, and typestyle conform to those appearing in other sections in title 14, United States Code.
 (B)Section 2534(b), as so redesignated, transferred, and amended is further amended by striking the provisions of this Act and inserting section 2533. (4) (A)The proviso under the heading Payment to Civil Service Retirement and Disability Fund of title V of division C of Public Law 112–74 (33 U.S.C. 776) is redesignated as section 2534(c) of title 14, United States Code, transferred to appear after section 2534(b) of that title, and amended so that the enumerator, section heading, typeface, and typestyle conform to those appearing in other sections in title 14, United States Code.
 (B)Section 2534(c), as so redesignated, transferred, and amended is further amended by striking the Act of May 29, 1944, and the Act of August 19, 1950 (33 U.S.C. 771-775), and inserting section 2533. (c)Conforming amendmentThe table of sections for chapter 25 of title 14, United States Code, is further amended by inserting after the item relating to section 2532 the following:
				
					
						2533. Surviving spouses.
						2534. Application for benefits..
			8.Repeals
 (a)In generalThe following provisions are repealed: (1)Section 4680 of the Revised Statutes of the United States (33 U.S.C. 725).
 (2)Section 4661 of the Revised Statutes of the United States (33 U.S.C. 727). (3)Section 4662 of the Revised Statutes of the United States (33 U.S.C. 728).
 (4)The final paragraph in the account For Life-Saving and Life-Boat Stations under the heading Treasury Department in the first section of chapter 130 of the Act of March 3, 1875 (33 U.S.C. 730a).
 (5)Section 11 of chapter 301 of the Act of June 17, 1910 (33 U.S.C. 743). (6)Section 3 of chapter 371 of the Act of May 22, 1926 (33 U.S.C. 747a).
 (7)The first section of chapter 313 of the Act of February 25, 1929 (33 U.S.C. 747b). (8)Section 2 of chapter 103 of the Act of June 20, 1918 (33 U.S.C. 748).
 (9)Section 4 of chapter 371 of the Act of May 22, 1926 (33 U.S.C. 754a). (10)Chapter 642 of the Act of August 10, 1939 (33 U.S.C. 763a–1).
 (11)Chapter 788 of the Act of October 29, 1949 (33 U.S.C. 763–1). (12)Chapter 524 of the Act of July 9, 1956 (33 U.S.C. 763–2).
 (13)The last two provisos under the heading Lighthouse Service, under the heading Department of Commerce, in the first section of chapter 161 of the Act of March 4, 1921 (41 Stat. 1417, formerly 33 U.S.C. 764).
 (14)Section 3 of chapter 215 of the Act of May 13, 1938 (33 U.S.C. 770). (15)The first section and section 2 of chapter 761 of the Act of August 19, 1950 (33 U.S.C. 771 and 772).
				(b)Savings
 (1)Notwithstanding any repeals made by this section, any individual beneficiary currently receiving payments under the authority of any provisions repealed in this section shall continue to receive such benefits.
 (2)Notwithstanding the repeals made under paragraphs (10) and (11) of subsection (a), any pay increases made under chapter 788 of the Act of October 29, 1949, and chapter 524 of the Act of July 9, 1956, as in effect prior to their repeal shall remain in effect.
				
	Passed the House of Representatives December 17, 2019.Cheryl L. Johnson,Clerk
